No. 04-00-00055-CV
IN RE Daniel J. HEINS
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-1738
Honorable Henry G. Schuble, Judge Presiding
PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Karen Angelini, Justice
Delivered and Filed:	 March 8, 2000
DISMISSED 
	On January 28, 2000, Relator, Daniel J. Heins, filed a petition for writ of mandamus.  On
February 22, 2000, however, Heins filed a motion to dismiss the petition, stating that he had reached
an agreement with the real party in interest.  The motion is granted and the petition is dismissed. 
								PER CURIAM
DO NOT PUBLISH